DETAILED ACTION
This Corrected Notice of Allowability is issued to state that certified copies of priority documents have been received and accordingly foreign priority is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on June 23, 2022 for application S/N 16/723,042. After further thorough search, argument consideration and examination of the present application and in light of the prior arts made of record, claim 1-2, 4-14, 16-22 are allowed. 

Allowable Subject Matter

Claims 1-2, 4-14, 16-22 submitted on June 23, 2022 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 1.
Kuman teaches a process or method for obtaining text files from various data sources, identifying theme/topic based on keyword of term score and identifying theme/topic attributes such as geolocation and correlate geolocation with the theme. Prior art Ketchum teaches use of a value threshold for Web Search Volume. Prior art Diao teaches extracting reviews on a point of interest (POI) from various review files and filtering reviews for a POI associated to a geolocation but, the prior arts of record do not specifically suggest “wherein after defining the theme and the geographical name as the pair and before the theme is determined to be kept according to the internet volume of the theme, obtaining a category list comprising a plurality of positive categories, wherein one of the positive categories comprises a positive sub-category, and the plurality of positive categories and the positive sub-category are subsets of the plurality of categories; and determining whether to keep the theme according to whether two of the plurality of categories corresponding to the theme of the pair are the positive sub-category and the positive category comprising the positive sub-category” with all the other limitations recited in the independent claim 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claim 1 is allowed.  

Claim 13 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 13.
Kuman teaches a process or method for obtaining text files from various data sources, identifying theme/topic based on keyword of term score and identifying theme/topic attributes such as geolocation and correlate geolocation with the theme. Prior art Ketchum teaches use of a value threshold for Web Search Volume. Prior art Diao teaches extracting reviews on a point of interest (POI) from various review files and filtering reviews for a POI associated to a geolocation but, the prior arts of record do not specifically suggest “wherein the plurality of operations further comprises: after defining the theme and the geographical name as the pair and before the theme is determined to be kept according to an internet volume of the theme, obtaining a category list comprising a plurality of positive categories, wherein one of the positive categories comprises a positive sub-category, and the plurality of positive categories and the positive sub-category are subsets of the plurality of categories; and determining whether to keep the theme according to whether two of the plurality of categories corresponding to the theme of the pair are the positive sub-category and the positive category comprising the positive sub-category” with all the other limitations recited in the independent claim 13.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claim 13 is allowed.  

The dependent claim 2, 4-12, 14 and 16-22 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164